Exhibit 10.5
EXECUTION COPY
TRADEMARK COLLATERAL
SECURITY AND PLEDGE AGREEMENT
This TRADEMARK COLLATERAL SECURITY AND PLEDGE AGREEMENT (together with all
amendments, supplements and modifications, if any, from time to time hereto,
this “Trademark Agreement”), dated as of July 7, 2009, is by the undersigned
(each, an “Assignor” and, collectively, the “Assignors”) in favor of Wells Fargo
Bank, National Association, in its capacity as the collateral agent (in such
capacity, together with its successors and assignees, the “Collateral Agent”)
for the Secured Parties (as defined below).
WHEREAS, Real Mex Restaurants, Inc., a Delaware corporation (the “Issuer”), the
guarantors party to the Indenture (as defined below) and Wells Fargo Bank,
National Association, as trustee (in such capacity, the “Trustee”) thereunder,
are parties to that certain indenture, dated as of even date herewith (as
amended, restated, modified, supplemented, renewed, refunded, replaced or
refinanced from time to time, the “Indenture”);
WHEREAS, the Assignors have executed and delivered to the Collateral Agent, for
the benefit of the Secured Parties, a security agreement, dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), pursuant to which the Assignors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in certain of the Assignors’ personal property and fixture assets,
including, without limitation, the trademarks, service marks, trademark and
service mark registrations, and trademark and service mark registration
applications listed on Schedule A attached hereto, together with the goodwill
appurtenant thereto, all to secure the payment and performance of the
Obligations (as defined below);
WHEREAS, the Collateral Agent, the Trustee and General Electric Capital
Corporation, as Agent, have entered into the Intercreditor Agreement, dated as
of even date herewith (as amended, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”);
WHEREAS, each Assignor is either the Issuer, the parent of the Issuer, or a
direct or indirect subsidiary of the Issuer and as such will derive direct and
indirect economic benefits from the issuance of the Notes under the Indenture;
WHEREAS, the holders of the Note Obligations (the “Holders”) have required, as a
condition to the purchase of the Notes under the Indenture, that each Assignor
grant to the Collateral Agent for the ratable benefit of the Collateral Agent,
the Trustee and the Holders (collectively, the “Secured Parties”) a security
interest in and to the Pledged Trademarks (as defined herein); and
WHEREAS, this Trademark Agreement is supplemental to the provisions contained in
the Security Agreement;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1. DEFINITIONS.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Indenture. In addition, the
following terms shall have the meanings set forth in this §1 or elsewhere in
this Trademark Agreement referred to below:
Assignment of Marks. See §2.1.
Associated Goodwill. All goodwill of each Assignor and its business, products
and services appurtenant to, associated with or symbolized by the Trademarks and
the use thereof.
Materially Adverse Effect. A materially adverse effect on the properties,
assets, financial condition or business of the Issuer and its Restricted
Subsidiaries or material impairment of the right of the Issuer and its
Restricted Subsidiaries, taken as a whole, to carry on business substantially as
now conducted by them, or any questioning of the validity of this Trademark
Agreement or any of the other Note Documents, or any action taken or to be taken
pursuant hereto or thereto.
Obligations. All of the Note Obligations (including, without limitation, the
Issuer’s Obligations under or in respect of the Notes (including any exchange
notes issued from time to time pursuant to any agreement to provide registration
rights in respect of the Notes)) and, in addition, with respect to any Assignor
that is a Guarantor of the Note Obligations, all obligations and liabilities of
such Assignor which may arise under or in connection with such Guarantee or any
other Note Document to which such Assignor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to any Secured Party that are required to be paid by
such Assignor pursuant to the terms of this Trademark Agreement or any other
Note Document).
Pledged Trademarks. All of each Assignor’s right, title and interest in and to
all of the Trademarks, the Trademark Registrations, the Trademark License Rights
(other than those that constitute Excluded Assets), the Trademark Rights, the
Associated Goodwill, the Related Assets, and all accessions to, substitutions
for, replacements of, and all products and proceeds of any and all of the
foregoing.
PTO. The United States Patent and Trademark Office.
Related Assets. All assets, rights and interests of each Assignor that uniquely
reflect or embody the Associated Goodwill, including the following:
(a) all patents, inventions, copyrights, trade secrets, confidential
information, formulae, methods or processes, compounds, recipes, know-how,
methods and operating systems, drawings, descriptions, formulations,
manufacturing and production and delivery procedures, quality control
procedures, product and service specifications, catalogs, price lists, and
advertising materials, relating to the manufacture, production, delivery,
provision and sale of goods or services under or in association with any of the
Trademarks; and
(b) the following documents and things in the possession or under the control of
any Assignor, or subject to its demand for possession or control, related to the
production, delivery, provision and sale by any Assignor, or any affiliate,
franchisee, licensee or contractor, of products or services sold by or under the
authority of any Assignor in connection with the Trademarks or Trademark Rights,
whether prior to, on or subsequent to the date hereof:
(i) all lists, contracts, ancillary documents and other information that
identify, describe or provide information with respect to any customers, dealers
or distributors of any Assignor, its affiliates or franchisees or licensees or
contractors, for products or services sold under or in connection with the
Trademarks or Trademark Rights, including all lists and documents containing
information regarding each customer’s, dealer’s, supplier’s or distributor’s
name and address, credit, payment, discount, delivery and other sale terms, and
history, pattern and total of purchases by brand, product, style, size and
quantity;

 

2



--------------------------------------------------------------------------------



 



(ii) all agreements (including franchise agreements), product and service
specification documents and operating, production and quality control manuals
relating to or used in the design, manufacture, production, delivery, provision
and sale of products or services under or in connection with the Trademarks or
Trademark Rights;
(iii) all documents and agreements relating to the identity and locations of all
sources of supply and all terms of purchase and delivery, for all materials,
components, raw materials and other supplies and services used in the
manufacture, production, provision, delivery and sale of products or services
under or in connection with the Trademarks or Trademark Rights; and
(iv) all agreements and documents constituting or concerning the present or
future, current or proposed advertising and promotion by any Assignor (or any of
its affiliates, franchisees, licensees or contractors) of products or services
sold under or in connection with the Trademarks or Trademark Rights.
Store. A particular restaurant at a particular location that is owned or
operated by Parent, the Issuer or one of its Subsidiaries.
Trademark License Rights. Any and all past, present or future rights and
interests of any Assignor pursuant to any and all past, present and future
franchising or licensing agreements in favor of any Assignor, or to which any
Assignor is a party, pertaining to any Trademarks, Trademark Registrations, or
Trademark Rights owned or used by third parties in the past, present or future,
including the right (but not the obligation) in the name of any Assignor or the
Collateral Agent to enforce, and sue and recover for, any breach or violation of
any such agreement to which any Assignor is a party.
Trademark Registrations. All past, present or future federal, state, local and
foreign registrations of the Trademarks, all past, present and future
applications for any such registrations (and any such registrations thereof upon
approval of such applications), including, without limitation, those set forth
on Schedule A, together with the right (but not the obligation) to apply for
such registrations (and prosecute such applications) in the name of any Assignor
or the Collateral Agent, and to take any and all actions necessary or
appropriate to maintain such registrations in effect and renew and extend such
registrations.
Trademark Rights. Any and all past, present or future rights in, to and
associated with the Trademarks throughout the world, whether arising under
federal law, state law, common law, foreign law or otherwise, including the
following: all such rights arising out of or associated with the Trademark
Registrations; the right (but not the obligation) to register claims under any
state, federal or foreign trademark law or regulation; the right (but not the
obligation) to sue or bring opposition or cancellation proceedings in the name
of any Assignor or the Collateral Agent for any and all past, present and future
infringements or dilution of or any other damages or injury to the Trademarks,
the Trademark Rights, or the Associated Goodwill, and the rights to damages or
profits due or accrued arising out of or in connection with any such past,
present or future infringement, dilution, damage or injury; and the Trademark
License Rights.
Trademarks. All of the trademarks, service marks, designs, logos, indicia, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, elements of package or trade dress, and other source and
product or service identifiers, used or associated with or appurtenant to the
products, services and businesses of any Assignor, that (i) are set forth on
Schedule A hereto, or (ii) have been adopted, acquired, owned, held or used by
any Assignor or are now owned, held or used by any Assignor, in any Assignor’s
business, or with any Assignor’s products and services, or in which any Assignor
has any right, title or interest, or (iii) are in the future adopted, acquired,
owned, held or used by any Assignor in any Assignor’s business or with any
Assignor’s products and services, or in which any Assignor in the future
acquires any right, title or interest.

 

3



--------------------------------------------------------------------------------



 



Use. With respect to any Trademark, all uses of such Trademark by, for or in
connection with any Assignor or its business or for the direct or indirect
benefit of any Assignor or its business, including all such uses by such
Assignor itself, by any of the affiliates of any Assignor, or by any franchisee,
licensee or contractor of any Assignor.
Unless otherwise provided herein, the rules of construction set forth in
Section 1.04 of the Indenture shall be applicable to this Trademark Agreement.
2. GRANT OF SECURITY INTEREST.
2.1. Security Interest; Assignment of Marks. As collateral security for the
payment and performance in full of all of the Obligations, each Assignor hereby
unconditionally grants to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in and first priority lien (subject, as
to priority, only to Permitted Prior Liens) on all of such Assignor’s right,
title and interest to the Pledged Trademarks, and pledges and mortgages (but
does not transfer title to) such Assignor’s right, title and interest to the
Pledged Trademarks to the Collateral Agent for the benefit of the Secured
Parties. In addition, subject to the Intercreditor Agreement, each Assignor
hereby agrees upon the request of the Collateral Agent following and during the
continuance of an Event of Default, to execute, and in addition hereby confirms
that pursuant to §10 hereof such Assignor has constituted and appointed the
Collateral Agent as such Assignor’s true and lawful attorney-in-fact to execute
on such Assignor’s behalf, an assignment of federally registered trademarks and
other registered trademarks in substantially the form of Exhibit 1 hereto (the
“Assignment of Marks”). Each Assignor hereby authorizes the Collateral Agent to
complete as assignee and record with the PTO and any other relevant authority
the Assignment of Marks upon the occurrence and during the continuance of an
Event of Default and the proper exercise of the Collateral Agent’s remedies
under this Trademark Agreement and the other Security Documents.
Notwithstanding the foregoing, Excluded Assets (as defined in the Indenture)
shall not constitute Pledged Trademarks.
2.2. Conditional Assignment. In addition to, and not by way of limitation of,
the grant, pledge and mortgage of the Pledged Trademarks provided in §2.1, and
subject to the Intercreditor Agreement, each Assignor grants, assigns,
transfers, conveys and sets over to the Collateral Agent, for the benefit of the
Secured Parties, such Assignor’s entire right, title and interest in and to the
Pledged Trademarks; provided that such grant, assignment, transfer and
conveyance shall be and become of force and effect only (i) upon or after the
occurrence and during the continuance of an Event of Default and (ii) either
(A) upon the written demand of the Collateral Agent at any time during such
continuance or (B) immediately and automatically (without notice or action of
any kind by the Collateral Agent) upon an Event of Default for which
acceleration of the Notes is automatic under the Indenture or upon the sale or
other disposition of or foreclosure upon the Collateral pursuant to the Security
Documents, and applicable law (including the transfer or other disposition of
the Collateral by any Assignor to the Collateral Agent or its nominee in lieu of
foreclosure).

 

4



--------------------------------------------------------------------------------



 



2.3. Supplemental to Security Agreement. Pursuant to the Security Agreement,
each Assignor has granted to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in and lien on such Assignor’s
right, title and interest to the Collateral (including the Pledged Trademarks).
The Security Agreement, and all rights and interests of the Collateral Agent in
and to the Collateral (including the Pledged Trademarks) thereunder, are hereby
ratified and confirmed in all respects. In no event shall this Trademark
Agreement, the grant, assignment, transfer and conveyance of the Pledged
Trademarks hereunder, or the recordation of this Trademark Agreement (or any
document hereunder) with the PTO or any other relevant authority, adversely
affect or impair, in any way or to any extent, the Security Agreement, the
security interest of the Collateral Agent in the Collateral (including the
Pledged Trademarks) pursuant to the Security Agreement and this Trademark
Agreement, the attachment and perfection of such security interest under the
Uniform Commercial Code of the State of New York or any other relevant
jurisdiction (including the security interest in the Pledged Trademarks), or any
present or future rights and interests of the Collateral Agent in and to the
Collateral (including the Pledged Trademarks) under or in connection with the
Security Agreement, this Trademark Agreement or the Uniform Commercial Code of
the State of New York or any other relevant jurisdiction or otherwise. Any and
all rights and interests of the Collateral Agent in and to the Pledged
Trademarks (and any and all obligations of each Assignor with respect to the
Pledged Trademarks) provided herein, or arising hereunder or in connection
herewith, shall only supplement and be cumulative and in addition to the rights
and interests of the Collateral Agent or any of the other Secured Parties (and
the obligations of each Assignor) in, to or with respect to the Collateral
(including the Pledged Trademarks) provided in or arising under or in connection
with the Security Agreement or otherwise and shall not be in derogation thereof.
3. REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Assignor represents, warrants and covenants to the Secured Parties that:
(i) Schedule A sets forth a true and complete list of all material Trademarks
and all Trademark Registrations now owned, licensed, controlled or used by any
Assignor; (ii) the Trademarks and Trademark Registrations are subsisting and
have not been adjudged invalid or unenforceable, in whole or in part, and there
is no litigation or proceeding pending concerning the validity or enforceability
of the Trademarks or Trademark Registrations that could be reasonably expected
to, either in any case or in the aggregate, have a Materially Adverse Effect;
(iii) to the best of each Assignor’s knowledge, each of the Trademarks and
Trademark Registrations is valid and enforceable; (iv) to the best of each
Assignor’s knowledge, there is no infringement by others of the Trademarks,
Trademark Registrations or Trademark Rights that could be reasonably expected
to, either in any case or in the aggregate, have a Materially Adverse Effect;
(v) except as set forth on Schedule B attached hereto, no claim has been made
that the use of any of the Trademarks does or may violate the rights of any
third Person, and to the best of each Assignor’s knowledge, there is no
infringement by any Assignor of the trademark rights of others; (vi) the
Assignors are the sole and exclusive owners of the entire and unencumbered
right, title and interest in and to each of the Trademarks (other than ownership
and other rights reserved by third party owners with respect to Trademarks that
any Assignor is licensed to use), free and clear of any Liens, including
pledges, assignments, licenses, registered user agreements and covenants by any
Assignor not to sue third Persons, other than (a) the security interest and
assignment created by the Security Agreement, this Trademark Agreement and any
Trademark License Rights, and (b) other Permitted Liens (subject, as to
priority, only to Permitted Prior Liens); (vii) each Assignor has the
unqualified right to enter into this Trademark Agreement and to perform its
terms and has entered and will enter into written agreements with each of its
present and future employees, agents, consultants, licensors and licensees that
will enable them to comply with the covenants herein contained; (viii) each
Assignor has used, and will continue to use, proper statutory and other
appropriate proprietary notices in connection with its use of the Trademarks;
(ix) each Assignor has used, and will continue to use for the duration of this
Trademark Agreement, consistent standards of quality in its manufacture and
provision of products and services sold or provided under the Trademarks;
(x) this Trademark Agreement, together with the Security Agreement, will create
in favor of the Collateral Agent for the benefit of the Secured Parties a valid
and perfected first priority security interest (subject, as to priority, only to
Permitted Prior Liens) in the Pledged Trademarks (other than foreign Trademarks)
upon making the filings referred to in clause (xi) of this §3; and (xi) except
for the filing of financing statements with the jurisdictions and filing offices
set forth on Schedule C attached hereto under the Uniform Commercial Code and
the recording of this Trademark Agreement with the PTO, no authorization,
approval or other action by, and no notice to or filing with, any governmental
or regulatory authority, agency or office is required either (A) for the grant
by each Assignor or the effectiveness of the security interest and assignment
granted hereby or for the execution, delivery and performance of this Trademark
Agreement by each Assignor, or (B) for the perfection of or the exercise by the
Collateral Agent of any of its rights and remedies hereunder, provided that the
representation, warranty and covenant in this clause (xi) shall not apply to
foreign Trademarks.

 

5



--------------------------------------------------------------------------------



 



4. INSPECTION RIGHTS.
Each Assignor hereby grants to the Collateral Agent and its employees and agents
the right to visit such Assignor’s Stores and other facilities that prepare,
manufacture, inspect or store products sold under any of the Trademarks, and to
inspect the products and quality control records relating thereto on reasonable
advance notice to such Assignor and at reasonable times during regular business
hours.
5. NO TRANSFER OR INCONSISTENT AGREEMENTS.
Without the Collateral Agent’s prior written consent, no Assignor will enter
into any agreement (for example, a license agreement) that is inconsistent with
any Assignor’s obligations under this Trademark Agreement or the Security
Agreement. Notwithstanding anything herein to the contrary, however, each
Assignor shall have the right to enter into licenses of the Pledged Trademarks
in the ordinary course of business in connection with franchise agreements
permitted under §28 of the Security Agreement and upon prior written notice to
the Collateral Agent.
6. AFTER-ACQUIRED TRADEMARKS, ETC.
6.1. After-acquired Trademarks. If, before the Obligations shall have been
finally paid and satisfied in full, any Assignor shall obtain any right, title
or interest in or to any other or new Trademarks, Trademark Registrations or
Trademark Rights, the provisions of this Trademark Agreement shall automatically
apply thereto and the Assignors shall provide to the Collateral Agent notice
thereof in writing not later than one month after the last day of each fiscal
quarter of the Issuer and execute and deliver to the Collateral Agent such
documents or instruments as the Collateral Agent may reasonably request further
to implement, preserve or evidence the Collateral Agent’s interest therein. In
addition, on the Collateral Agent’s reasonable written request (not to exceed
four times per calendar year so long as no Event of Default is continuing), the
Assignors shall promptly provide the Collateral Agent with a revised version of
Schedule A hereto showing any additions or revisions to the Trademarks and
Trademark Registrations then owned by any Assignor.
6.2. Amendment to Schedule. Each Assignor authorizes the Collateral Agent to
modify this Trademark Agreement and the Assignment of Marks, without the
necessity of any Assignor’s further approval or signature, by amending
Schedule A hereto and the Annex to the Assignment of Marks to include any future
or other Trademarks, Trademark Registrations or Trademark Rights under §2 or
this §6.
7. TRADEMARK PROSECUTION.
7.1. Assignors Responsible. Each Assignor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in connection with the Pledged Trademarks, and shall hold
each of the Collateral Agent and the Secured Parties harmless from any and all
costs, damages, liabilities and expenses that may be incurred by the Collateral
Agent or any other Secured Parties in connection with the Collateral Agent’s
interest in the Pledged Trademarks or any other action or failure to act in
connection with this Trademark Agreement or the transactions contemplated
hereby. In respect of such responsibility and in the event that trademark
counsel is required, the Assignors shall retain trademark counsel reasonably
acceptable to the Collateral Agent.

 

6



--------------------------------------------------------------------------------



 



7.2. Assignors’ Duties, etc. Each Assignor shall have the right and the duty,
subject to the last sentence of §7.1, to prosecute diligently any trademark
registration applications of the Trademarks pending as of the date of this
Trademark Agreement or thereafter, to preserve and maintain all rights in the
Trademarks and Trademark Registrations, including the filing of appropriate
renewal applications and other instruments to maintain in effect the Trademarks
and Trademark Registrations and the payment when due of all registration renewal
fees and other fees, taxes and other expenses that shall be incurred or that
shall accrue with respect to any of the Trademarks or Trademark Registrations;
provided that no Assignor shall have the duty to take any action with respect to
any Trademark which has a minimal value or is otherwise no longer useful in the
business of the Issuer and its Subsidiaries. Any expenses incurred in connection
with such applications and actions shall be borne jointly and severally by the
Assignors. No Assignor shall abandon any filed trademark registration
application, or any Trademark Registration or Trademark (other than any
Trademark which has a minimal value or is otherwise no longer useful in the
business of the Issuer and its Subsidiaries), without the consent of the
Collateral Agent, which consent shall not be unreasonably withheld.
7.3. Assignors’ Enforcement Rights. Each Assignor shall have the right and the
duty, subject to the last sentence of §7.1, to bring suit or other action in
such Assignor’s own name to maintain and enforce the Trademarks, the Trademark
Registrations and the Trademark Rights; provided that no Assignor shall have the
duty to take any action with respect to any Trademark which has a minimal value
or is otherwise no longer useful in the business of the Issuer and its
Subsidiaries. Such Assignor may require the Collateral Agent to join in such
suit or action as necessary to assure such Assignor’s ability to bring and
maintain any such suit or action in any proper forum if (but only if) the
Collateral Agent is completely satisfied that such joinder will not subject the
Collateral Agent or any Holder to any risk of liability. Each Assignor shall
promptly, upon demand, reimburse and indemnify the Collateral Agent for all
damages, costs and expenses, including legal fees, incurred by the Collateral
Agent pursuant to this §7.3.
7.4. Protection of Trademarks, etc. In general, each Assignor shall take any and
all such actions (including institution and maintenance of suits, proceedings or
actions) as may be necessary or appropriate to properly maintain, protect,
preserve, care for and enforce the Pledged Trademarks; provided that no Assignor
shall have the duty to take any action with respect to any Trademark which has a
minimal value or is otherwise no longer useful in the business of the Issuer and
its Subsidiaries. No Assignor shall take or fail to take any action, nor permit
any action to be taken or not taken by others under its control, that would
adversely affect the validity, grant or enforcement of the Pledged Trademarks;
provided that no Assignor shall have the duty to take any action with respect to
any Trademark which has a minimal value or is otherwise no longer useful in the
business of the Issuer and its Subsidiaries.
7.5. Notification by Assignors. Promptly upon obtaining knowledge thereof, the
Assignors will notify the Collateral Agent in writing of the institution of, or
any final adverse determination in, any proceeding in the PTO or any similar
office or agency of the United States or any foreign country, or any court,
regarding the validity of any of the Trademarks, Trademark Registrations or
Trademark Rights or any Assignor’s rights, title or interests in and to the
Pledged Trademarks, and of any event that does or reasonably could materially
adversely affect the value of any of the Pledged Trademarks, the ability of any
Assignor or the Collateral Agent to dispose of any of the Pledged Trademarks or
the rights and remedies of the Collateral Agent in relation thereto (including
but not limited to the levy of any legal process against any of the Pledged
Trademarks).

 

7



--------------------------------------------------------------------------------



 



8. REMEDIES.
Upon the occurrence and during the continuance of an Event of Default, subject
to the Intercreditor Agreement, the Collateral Agent shall have, in addition to
all other rights and remedies given it by this Trademark Agreement, the Security
Agreement or otherwise, those rights and remedies allowed by law and the rights
and remedies of a secured party under the Uniform Commercial Code as enacted in
the State of New York or any other relevant jurisdiction, and, without limiting
the generality of the foregoing, the Collateral Agent may immediately, without
demand of performance and without other notice (except as set forth next below)
or demand whatsoever to any Assignor, all of which are hereby expressly waived,
sell or license at public or private sale or otherwise realize upon the whole or
from time to time any part of the Pledged Trademarks, or any interest that any
Assignor may have therein, and after deducting from the proceeds of sale or
other disposition of the Pledged Trademarks all expenses incurred by the
Collateral Agent in attempting to enforce this Trademark Agreement (including
all reasonable expenses for broker’s fees and legal services), shall transfer
the residue of such proceeds to the Trustee, which shall apply the residue of
such proceeds toward the payment of the Obligations in accordance with the terms
of the Indenture and the Intercreditor Agreement. Notice of any sale, license or
other disposition of the Pledged Trademarks shall be given to the Assignors at
least six (6) Business Days before the time that any intended public sale or
other public disposition of the Pledged Trademarks is to be made or after which
any private sale or other private disposition of the Pledged Trademarks may be
made, which each Assignor hereby agrees shall be reasonable notice of such
public or private sale or other disposition. At any such sale or other
disposition, the Collateral Agent may, to the extent permitted under applicable
law, purchase or license the whole or any part of the Pledged Trademarks or
interests therein sold, licensed or otherwise disposed of, subject to the terms
of the Intercreditor Agreement.
9. COLLATERAL PROTECTION.
If any Assignor shall fail to do any act that it has covenanted to do hereunder,
or if any representation or warranty of any Assignor shall be breached, the
Collateral Agent, in its own name or that of any Assignor (in the sole
discretion of the Collateral Agent), may (but shall not be obligated to) do such
act or remedy such breach (or cause such act to be done or such breach to be
remedied), and the Assignors agree jointly and severally promptly to reimburse
the Collateral Agent for any cost or expense incurred by the Collateral Agent in
so doing.
10. POWER OF ATTORNEY.
If any Event of Default shall have occurred and be continuing, each Assignor
does hereby make, constitute and appoint the Collateral Agent (and any officer
or agent of the Collateral Agent as the Collateral Agent may select in its
exclusive discretion) as such Assignor’s true and lawful attorney-in-fact, with
full power of substitution and with the power to endorse such Assignor’s name on
all applications, documents, papers and instruments necessary for the Collateral
Agent to use the Pledged Trademarks, or to grant or issue any exclusive or
nonexclusive license of any of the Pledged Trademarks to any third Person, or to
take any and all actions necessary for the Collateral Agent to assign, pledge,
convey or otherwise transfer title in or dispose of any of the Pledged
Trademarks or any interest of such Assignor therein to any third Person, and, in
general, to execute and deliver any instruments or documents and do all other
acts that such Assignor is obligated to execute and do hereunder, in each case
such actions taken by the Collateral Agent to be subject to the Intercreditor
Agreement. Such Assignor hereby ratifies all that such attorney shall lawfully
do or cause to be done by virtue hereof and releases each of the Collateral
Agent and the Secured Parties from any claims, liabilities, causes of action or
demands arising out of or in connection with any action taken or omitted to be
taken by the Collateral Agent under this power of attorney (except for the
Collateral Agent’s gross negligence or willful misconduct). This power of
attorney is coupled with an interest and shall be irrevocable for the duration
of this Trademark Agreement.

 

8



--------------------------------------------------------------------------------



 



11. FURTHER ASSURANCES.
11.1. General. Each Assignor shall, at any time and from time to time, and at
its expense, make, execute, acknowledge and deliver, and file and record as
necessary or appropriate with governmental or regulatory authorities, agencies
or offices, such agreements, assignments, documents and instruments, and do such
other and further acts and things (including, without limitation, obtaining
consents of third parties), as the Collateral Agent may reasonably request or as
may be necessary or appropriate in order to implement and effect fully the
intentions, purposes and provisions of this Trademark Agreement, or to assure
and confirm to the Collateral Agent the grant, perfection and priority of the
Collateral Agent’s security interest in the Pledged Trademarks as a first
priority perfected security interest (subject, as to priority, only to Permitted
Prior Liens). Each Assignor hereby irrevocably authorizes the Collateral Agent
at any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction and any trademark office (including, without
limitation, the PTO) any initial financing statements and any other like
documents noticing a security interest, and amendments thereto, that (a)
indicate the collateral as the Pledged Trademarks or as being of an equal or
lesser scope or with greater detail, and (b) provide any other information
required by any trademark office or part 5 of Article 9 of the Uniform
Commercial Code of the State of New York or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement, any other
like documents noticing a security interest, or amendment, including whether
such Assignor is an organization, the type of organization and any
organizational identification number issued to such Assignor. Each Assignor
agrees to furnish any such information to the Collateral Agent promptly upon
request. Each Assignor also ratifies its authorization for the Collateral Agent
to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.
11.2. Duties of the Assignors. Without limiting the provisions of §11.1 above,
each Assignor hereby covenants and agrees that such Assignor shall maintain the
security interest created by this Trademark Agreement as a perfected security
interest having priority over all other Liens other than Permitted Prior Liens
and, in furtherance of, but without limiting, the foregoing, except as otherwise
expressly permitted by this Trademark Agreement, shall (i) no later than the
later of the date hereof and within one (1) Business Day of the date on which
any Pledged Trademarks that would not be covered by previously filed Uniform
Commercial Code financing statements is acquired, file, or cause to be filed,
Uniform Commercial Code financing statements (or amendments to existing Uniform
Commercial Code financing statements) (or such other statements as may be
required under applicable law) in such manner and in such places as may be
required under applicable law to fully preserve, maintain, and protect the
security interest of the Collateral Agent and the priority thereof in the
Pledged Trademarks granted hereunder, including the filing of Uniform Commercial
Code financing statements in the jurisdiction of organization of such Assignor,
naming such Assignor as the debtor, naming the Collateral Agent as the secured
party and describing the collateral as the Pledged Trademarks and (ii) to the
extent that the security interest granted hereunder with respect to the
applicable assets remains in effect at such time, file Uniform Commercial Code
continuation statements (or such other statements as may be required under
applicable law to continue the priority of the security interests described in
clause (i)) in the jurisdiction of organization of such Assignor and in any
other location as necessary or appropriate under applicable law to continue such
security interest and the priority thereof, no earlier than six (6) months and
no later than thirty (30) days prior to the date on which the financing
statements described in clause (i) would otherwise lapse or become ineffective
under applicable law. Each Assignor agrees to deliver to each of the Trustee and
the Collateral Agent copies of all Uniform Commercial Code financing statements
(including continuation statements) and other statements filed pursuant to this
§11.2 within ten (10) days after the filing thereof.

 

9



--------------------------------------------------------------------------------



 



12. RELEASE OF SECURITY INTEREST; TERMINATION.
At such time as all of the Obligations have been finally paid and satisfied in
full, this Trademark Agreement shall terminate and, subject to Article 10 of the
Indenture (including Section 10.06 thereof) and the Intercreditor Agreement, the
Liens granted hereunder shall be released and the Collateral Agent shall,
subject to the satisfaction of the conditions described in Article 10 of the
Indenture (including Section 10.06 thereof), following the written request and
at the expense of the Assignors (the Assignors being jointly and severally
liable for such expense), without any recourse or representation, warranty or
liability of any kind, execute and deliver to the Assignors such deeds,
assignments and other instruments, prepared by the applicable Assignors and
delivered to the Collateral Agent for its execution, as may be necessary or
proper to release the Liens granted hereunder and to reassign and reconvey to
and re-vest in the Assignors the entire right, title and interest to the Pledged
Trademarks previously granted, assigned, transferred and conveyed to the
Collateral Agent by the Assignors pursuant to this Trademark Agreement, as fully
as if this Trademark Agreement had not been made, subject to any disposition of
all or any part thereof that may have been made pursuant to or in accordance
with any Note Document or the Intercreditor Agreement.
13. COURSE OF DEALING.
No course of dealing between any Assignor and the Collateral Agent, nor any
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent, any right, power or privilege hereunder or under the Security Agreement
or any other agreement shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
14. EXPENSES.
Any and all fees, costs and expenses, of whatever kind or nature, including the
reasonable attorneys’ fees and expenses incurred by the Collateral Agent in
connection with the preparation of this Trademark Agreement and all other
documents relating hereto, the consummation of the transactions contemplated
hereby or the enforcement hereof, the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, counsel fees, maintenance or renewal fees, encumbrances,
or otherwise protecting, maintaining or preserving the Pledged Trademarks, or in
defending or prosecuting any actions or proceedings arising out of or related to
the Pledged Trademarks, shall be borne and paid by the Assignors, such liability
to be borne jointly and severally.
15. OVERDUE AMOUNTS.
Until paid, all amounts due and payable by the Assignors hereunder shall be a
debt secured by the Pledged Trademarks and the other Collateral and shall bear,
whether before or after judgment, interest set forth in the Indenture at the
rate of interest for payment on the Notes during the continuation of an Event of
Default.

 

10



--------------------------------------------------------------------------------



 



16. NO ASSUMPTION OF LIABILITY; INDEMNIFICATION.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER THE
COLLATERAL AGENT NOR ANY OTHER SECURED PARTY ASSUMES ANY LIABILITIES OF ANY
ASSIGNOR WITH RESPECT TO ANY CLAIM OR CLAIMS REGARDING SUCH ASSIGNOR’S OWNERSHIP
OR PURPORTED OWNERSHIP OF, OR RIGHTS OR PURPORTED RIGHTS ARISING FROM, ANY OF
THE PLEDGED TRADEMARKS OR ANY USE, LICENSE OR SUBLICENSE THEREOF, WHETHER
ARISING OUT OF ANY PAST, CURRENT OR FUTURE EVENT, CIRCUMSTANCE, ACT OR OMISSION
OR OTHERWISE. ALL OF SUCH LIABILITIES SHALL BE EXCLUSIVELY THE RESPONSIBILITY OF
SUCH ASSIGNOR, AND THE ASSIGNORS SHALL INDEMNIFY THE COLLATERAL AGENT AND THE
OTHER SECURED PARTIES FOR ANY AND ALL COSTS, EXPENSES, DAMAGES AND CLAIMS,
INCLUDING LEGAL FEES, INCURRED BY COLLATERAL AGENT OR ANY OTHER SECURED PARTY
WITH RESPECT TO SUCH LIABILITIES, SUCH LIABILITY TO INDEMNIFY TO BE BORNE
JOINTLY AND SEVERALLY BY THE ASSIGNORS.
17. NOTICES.
All notices, requests and demands hereunder shall be in writing and (a) made to
(i) the Collateral Agent at Wells Fargo Bank, National Association, Corporate
Trust Services, 707 Wilshire Boulevard, 17th Floor, Los Angeles, California
90017, Attn: Maddy Hall, and (ii) each Assignor care of the address for notices
for the Issuer under the Indenture, or to such other address as either party may
designate by written notice to the other in accordance with this provision, and
(b) deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one
(1) business day after sending; and if by registered or certified mail, return
receipt requested, five (5) days after mailing.
18. [RESERVED].
19. INTERCREDITOR AGREEMENT.
The provisions of this Trademark Agreement are subject in all respects to the
provisions of the Intercreditor Agreement and, in the event of any discrepancy
or inconsistency between this Trademark Agreement and the Intercreditor
Agreement, the terms of the Intercreditor Agreement shall control.
20. COLLATERAL AGENT’S EXONERATION.
Under no circumstances shall the Collateral Agent be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Collateral of any nature or kind or any matter or proceedings arising out of or
relating thereto, other than after an Event of Default shall have occurred and
be continuing to act in a commercially reasonable manner with respect to the
Collateral. Neither the Collateral Agent nor any other Secured Party shall be
required to take any action of any kind to collect, preserve or protect its or
any Assignor’s rights in the Collateral or against other parties thereto. The
Collateral Agent’s prior recourse to any part or all of the Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of any of the Obligations. In acting as Collateral Agent, the
Collateral Agent may rely upon and enforce each and all of the rights, powers,
protections, immunities, indemnities and benefits of the Trustee under Article 7
of the Indenture, mutatis mutandis, as if the Collateral Agent was the
“Trustee,” each reference therein to the Indenture was a reference to this
Agreement and the other Security Documents and each reference therein to the
“Company” or any “Guarantor” was a reference to the Assignors. Each Assignor
hereby acknowledges and affirms that the rights and remedies of the Collateral
Agent with respect to the security interest in the Pledged Trademarks made and
granted hereby, including with respect to limitation of liability and
indemnification, are more fully set forth in Article 10 of the Indenture, the
terms and provisions of which are incorporated by reference herein.

 

11



--------------------------------------------------------------------------------



 



21. AMENDMENT AND WAIVER.
Neither this Trademark Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct. Subject to the
last sentence of this §21, the Collateral Agent shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
rights, powers and/or remedies unless such waiver shall be in writing and signed
by an authorized officer of the Collateral Agent. Any such waiver shall be
enforceable only to the extent specifically set forth therein. A waiver by the
Collateral Agent of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
the Collateral Agent would otherwise have on any future occasion, whether
similar in kind or otherwise. No amendment or modification to, or any waiver of,
any provision of this Trademark Agreement shall be effective unless such
amendment, modification or waiver is permitted under and effected in accordance
with Article 9 of the Indenture.
22. GOVERNING LAW; CONSENT TO JURISDICTION.
THIS TRADEMARK AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT AND
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. Each Assignor agrees that any suit for the enforcement of this
Trademark Agreement may be brought in the courts of the State of New York
sitting in New York County or in the United States District Court of the
Southern District of New York, or any appellate court from any thereof, and
consents to the non-exclusive jurisdiction of such courts and to service of
process in any such suit being made upon the Assignors by mail at the address
specified in §17. Each Assignor hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient court.
23. WAIVER OF JURY TRIAL.
EACH ASSIGNOR WAIVES ITS RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS TRADEMARK AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
OBLIGATIONS. Except as prohibited by law, each Assignor waives any right which
it may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages. The Assignors (i) certify
that neither the Collateral Agent nor any other Secured Party nor any
representative, agent or attorney of the Collateral Agent or any other Secured
Party has represented, expressly or otherwise, that the Collateral Agent or any
other Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledge that, in entering into the Indenture and
the other Note Documents to which the Collateral Agent or any other Secured
Party is a party, the Collateral Agent and the other Secured Parties are relying
upon, among other things, the waivers and certifications contained in this §23.

 

12



--------------------------------------------------------------------------------



 



24. MISCELLANEOUS.
The headings of each section of this Trademark Agreement are for convenience
only and shall not define or limit the provisions thereof. This Trademark
Agreement and all rights and obligations hereunder shall be binding upon each
Assignor and its respective successors and assigns, and shall inure to the
benefit of the Collateral Agent, the Secured Parties and their respective
successors and assigns; provided that neither this Trademark Agreement nor any
rights or obligations hereunder may be assigned by any Assignor, without the
prior written consent of the Collateral Agent acting at the direction of the
Holders of at least a majority in aggregate principal amount of the Notes then
outstanding, and any purported assignment in breach of this proviso shall be of
no force and effect. This Trademark Agreement may be executed in one or more
duplicate counterparts and when signed by all of the parties listed below shall
constitute a single binding agreement. In the event of any irreconcilable
conflict between the provisions of this Trademark Agreement and the Security
Agreement, the provisions of the Security Agreement shall control. If any term
of this Trademark Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Trademark Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein. Each Assignor acknowledges receipt of a copy of this Trademark
Agreement.
[Signature Pages to Follow]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Assignor has duly executed and delivered this Trademark
Collateral Security and Pledge Agreement as of the day and year first above
written.

                      ASSIGNORS:
 
                    REAL MEX RESTAURANTS, INC.         ACAPULCO RESTAURANTS,
INC.         EL TORITO FRANCHISING COMPANY         EL TORITO RESTAURANTS, INC.  
      TARV, INC.         ACAPULCO RESTAURANT OF VENTURA, INC.         ACAPULCO
RESTAURANT OF WESTWOOD, INC.         ACAPULCO MARK CORP.         MURRAY PACIFIC
        REAL MEX FOODS, INC.         ALA DESIGN, INC.         ACAPULCO
RESTAURANT OF DOWNEY, INC.         ACAPULCO RESTAURANT OF MORENO VALLEY, INC.  
      EL PASO CANTINA, INC.         CKR ACQUISITION CORP.         CHEVYS
RESTAURANTS, LLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    RM RESTAURANT HOLDING CORP.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Trademark Assignment Agreement

 

 



--------------------------------------------------------------------------------



 



              Accepted:
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Trademark Assignment Agreement

 

2



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT

                 
STATE OF CALIFORNIA
    )          
 
    )     ss.    
COUNTY OF                                                             
    )          

Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this            day of July, 2009, personally appeared
                                                             to me known
personally, and who, being by me duly sworn, deposes and says that he is the
                                                                 
                                    of REAL MEX RESTAURANTS, INC., ACAPULCO
RESTAURANTS, INC., EL TORITO FRANCHISING COMPANY, EL TORITO RESTAURANTS, INC.,
TARV, INC., ACAPULCO RESTAURANT OF VENTURA, INC., ACAPULCO RESTAURANT OF
WESTWOOD, INC., ACAPULCO MARK CORP., MURRAY PACIFIC, REAL MEX FOODS, INC., ALA
DESIGN, INC., ACAPULCO RESTAURANT OF DOWNEY, INC., ACAPULCO RESTAURANT OF MORENO
VALLEY, INC., EL PASO CANTINA, INC., CKR ACQUISITION CORP., and CHEVYS
RESTAURANTS, LLC, and that said instrument was signed and sealed on behalf of
said entities by authority of their respective Boards of Directors, and said
                                                             acknowledged said
instrument to be the free act and deed of said entities.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

         
 
       
 
  Notary Public    
 
  My commission expires:    

Trademark Assignment Agreement

 

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT OF PARENT

             
STATE OF CALIFORNIA
    )      
 
    ) ss.      
COUNTY OF                                                             
    )      

Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this            day of July, 2009, personally appeared
                                                             to me known
personally, and who, being by me duly sworn, deposes and says that he is the
                                         
                                                            of RM RESTAURANT
HOLDING CORP., and that said instrument was signed and sealed on behalf of said
corporation by authority of its Board of Directors, and said
                                                             acknowledged said
instrument to be the free act and deed of said corporation.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

         
 
       
 
  Notary Public    
 
  My commission expires:    

Trademark Assignment Agreement

 

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT OF COLLATERAL AGENT

         
STATE OF CALIFORNIA
    )  
 
    ) ss.  
COUNTY OF                                                             
    )  

Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this            day of July, 2009, personally appeared
                                                             to me known
personally, and who, being by me duly sworn, deposes and says that he is the
                                         of WELLS FARGO BANK, NATIONAL
ASSOCIATION, and that said instrument was signed and sealed on behalf of said
institution by authority of its governing body, and said
                                                             acknowledged said
instrument to be the free act and deed of said corporation.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

         
 
       
 
  Notary Public    
 
  My commission expires:    

Trademark Assignment Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A

U.S. TRADEMARKS AND TRADEMARK REGISTRATIONS

                      U.S.             Application             No./Reg.   U.S.
Filing Owner of Trademark   Trademark   Number   Date/Reg. Date
Acapulco Restaurants, Inc.
  ACAPULCO MEXICAN RESTAURANT (and Design)   2,868,568   8/03/2004
Acapulco Restaurants, Inc.
  SI WE CAN!   2,393,744   10/10/2000
Acapulco Restaurants, Inc.
  SEA OF CORTEZ   2,389,527   9/26/2000
Acapulco Restaurants, Inc.
  MARGARITA MONDAYS   2,098,690   9/23/97
Acapulco Restaurants, Inc.
  ACAPULCO MEXICAN RESTAURANT Y CANTINA (and Design)   2,115,063   11/25/97
Acapulco Restaurants, Inc.
  BURRITOS BY THE FOOT! (and Design)   1,854,764   9/20/94
Acapulco Restaurants, Inc.
  MARGARITA CLASSICA   1,809,471   12/07/93
Acapulco Restaurants, Inc.
  LA VILLA TAXCO   1,561,620   10/17/89
Acapulco Restaurants, Inc.
  ACAPULCO   1,411,761   9/30/86
Acapulco Restaurants, Inc.
  LOS ARCOS   1,128,429   12/25/79
Acapulco Restaurants, Inc.
  SAN FRANCISCO SPECIAL   1,150,058   3/31/81
Acapulco Restaurants, Inc.
  Mucho Macho Platters   77/427,275   03/03/08
Chevys Restaurants, LLC
  FRESH MEX TEQUINI   2,409,955   12/05/2000
Chevys Restaurants, LLC
  CHEVYS EXPRESS MEX (and Design)   2,579,149   6/11/2002
Chevys Restaurants, LLC
  CHEVYS FRESH MEX   2,251,029   6/08/99
Chevys Restaurants, LLC
  CHEVYS EXPRESS MEX   2,375,705   8/08/2000
Chevys Restaurants, LLC
  CHEVYS FRESH MEX   2,066,652   6/03/97
Chevys Restaurants, LLC
  EL MACHINO   1,951,323   1/23/96
Chevys Restaurants, LLC
  FRESH MEX   1,750,598   2/02/93
Chevys Restaurants, LLC
  CHEVYS MEXICAN RESTAURANT   1,624,237   11/20/90
Chevys Restaurants, LLC
  FRESH MEX   1,613,407   9/11/90
Chevys Restaurants, LLC
  FAMOUS FOR FAJITAS AND FIESTAS   1,446,992   7/07/87
Chevys Restaurants, LLC
  Chevys Fresh Mex   3170878   11/14/06
El Torito Restaurants, Inc.
  TAQUERIA FRESCA   2,982,978   8/09/2005
El Torito Restaurants, Inc.
  EL TORITO. REAL MEXICAN   3,033,368   12/27/2005
El Torito Restaurants, Inc.
  (Design only) (Bull)   2,800,792   12/30/2003
El Torito Restaurants, Inc.
  MARGARITA SUPREMA   2,726,055   6/10/2003

 

Schedule A-1



--------------------------------------------------------------------------------



 



                      U.S.             Application             No./Reg.   U.S.
Filing Owner of Trademark   Trademark   Number   Date/Reg. Date
El Torito Restaurants, Inc.
  LAVA COLADA   2,714,824   5/13/2003
El Torito Restaurants, Inc.
  EL TORITO (Stylized)   2,410,258   12/05/2000
El Torito Restaurants, Inc.
  (Design only) (Bull)   2,410,253   12/05/2000
El Torito Restaurants, Inc.
  EL TORITO EST. 1954 (and Design)   2,410,249   12/05/2000
El Torito Restaurants, Inc.
  EL TORITO   2,410,247   12/05/2000
El Torito Restaurants, Inc.
  EL TORITO EST. 1954 (and Design)   2,418,861   1/09/2001
El Torito Restaurants, Inc.
  (Design only)   2,336,340   3/28/2000
El Torito Restaurants, Inc.
  WHO-SONG & LARRY’S   2,288,003   10/19/99
El Torito Restaurants, Inc.
  EL TORITO GRILL   2,187,960   9/08/98
El Torito Restaurants, Inc.
  EL TORITO   2,187,953   9/08/98
El Torito Restaurants, Inc.
  EL TORITO (Stylized)   2,319,745   2/15/2000
El Torito Restaurants, Inc.
  EL TORITO   2,319,732   2/15/2000
El Torito Restaurants, Inc.
  TAQUERIA FRESCA   2,170,610   6/30/98
El Torito Restaurants, Inc.
  EL TORITO   1,961,662   3/12/96
El Torito Restaurants, Inc.
  FAJITAS CHIQUITAS   1,763,092   4/06/93
El Torito Restaurants, Inc.
  CASA GALLARDO   1,710,269   8/25/92
El Torito Restaurants, Inc.
  TACO MANIA   1,655,092   8/27/91
El Torito Restaurants, Inc.
  FIESTA ZONE   1,660,229   10/08/91
El Torito Restaurants, Inc.
  TEQUILA WILLIE’S   1,650,442   7/09/91
El Torito Restaurants, Inc.
  PRONTO COMBO   1,637,727   3/12/91
El Torito Restaurants, Inc.
  THE ORIGINAL EL TORITO RESTAURANT EST. 1954 (and Design)   1,653,964   8/13/91
El Torito Restaurants, Inc.
  SALSA QUEMADA   1,582,816   2/13/90
El Torito Restaurants, Inc.
  CASA GALLARDO MEXICAN RESTAURANT (and Design)   1,215,404   11/02/82
El Torito Restaurants, Inc.
  GUADALAHARRY’S   1,195,937   5/18/82
El Torito Restaurants, Inc.
  CASA GALLARDO   1,222,950   1/04/83
El Torito Restaurants, Inc.
  EL TORITO (Stylized)   939,089   7/25/72
El Torito Restaurants, Inc.
  Big Party Little Bull   3186212   12/19/06
El Torito Restaurants, Inc.
  Sinigual   3,613,500   04/28/09
El Torito Restaurants, Inc.
  Tacorito Tuesday   3541658   12/02/08
Real Mex Foods, Inc.
  REAL MEX FOODS   3,009,695   10/25/05
Real Mex Foods, Inc.
  Real Mex Restaurants   3,166,954   10/31/06
Real Mex Foods, Inc.
  Real Mex Restaurants & Design   3,200,865   01/23/07

 

Schedule A-2



--------------------------------------------------------------------------------



 



State Trademarks and Trademark Registrations

                                    State                     Application      
              No./Reg.     State Filing Owner of Trademark   State   Trademark  
  Number     Date/Reg. Date
Acapulco Restaurants, Inc.
  MA   ACAPULCO’S (and Design)     62,257     11/26/2002
Acapulco Restaurants, Inc.
  CA   MARGARITA MONDAYS (and Design)     45,606     2/16/96
Acapulco Restaurants, Inc.
  CA   BURRITOS BY THE FOOT (and Design)     43,899     9/21/94
Acapulco Restaurants Inc.
  CA   SI, WE CAN!     42,713     11/19/93
El Torito Restaurants, Inc.
  CA   LAS BRISAS (and Design)     58,588     12/29/2003
El Torito Restaurants, Inc.
  CA   LAS BRISAS     58,587     12/29/2003
El Torito Restaurants, Inc.
  CA   ULTIMA MARGARITA     107,401     7/10/2001
El Torito Restaurants, Inc.
  OR   WHO-SONG & LARRY’S (and Design)     S34,860     2/06/2001
El Torito Restaurants, Inc.
  WA   WHO-SONG & LARRY’S     15,451     12/06/84
El Torito Restaurants, Inc.
  MO   CASA GALLARDO     12,928     8/22/94
El Torito Restaurants, Inc.
  AZ   El Torito     23055     11/20/84

 

Schedule A-3



--------------------------------------------------------------------------------



 



FOREIGN TRADEMARKS

                              Foreign   Foreign             Registration  
Registration Owner of Trademark   Country   Trademark   Number   Date
Chevys Restaurants, LLC
  European Community   CHEVYS   196,626   11/18/98
Chevys Restaurants, LLC
  European Community   FRESH MEX   196,584   5/08/2000
Chevys Restaurants, LLC1
  Canada   CHEVYS MEXICAN RESTAURANT (and Design)   46241   8/30/96
El Torito Restaurants, Inc.
  France   EL TORITO   00/3,062,507   10/10/2001
El Torito Restaurants, Inc.
  France   EL TORITO   1,568,149   10/06/99
El Torito Restaurants, Inc.
  Benelux   EL TORITO   470,765   10/19/99
El Torito Restaurants, Inc.
  Austria   EL TORITO   196,375   5/23/2001
El Torito Restaurants, Inc.
  Germany   EL TORITO   30,064,208   6/12/2001
El Torito Restaurants, Inc.
  Germany   EL TORITO   2,105,830   7/07/99
El Torito Restaurants, Inc.
  Italy   EL TORITO   970.136   6/23/2005
El Torito Restaurants, Inc.
  Sweden   EL TORITO   346,673   6/01/2001
El Torito Restaurants, Inc.
  Bahrain   EL TORITO   2655   3/09/98
El Torito Restaurants, Inc.
  Bulgaria   EL TORITO   40894   12/04/2001
El Torito Restaurants, Inc.
  Denmark   EL TORITO   VR200005615   12/05/2000
El Torito Restaurants, Inc.
  Egypt   EL TORITO   113265   12/28/2003
El Torito Restaurants, Inc.
  Finland   EL TORITO   219810   12/15/2000
El Torito Restaurants, Inc.
  Greece   EL TORITO   76646   10/17/2002
El Torito Restaurants, Inc.
  Ireland   EL TORITO   218876   4/01/96
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49234   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49233   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   61151   9/02/2002
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49231   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49230   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49232   6/01/99
El Torito Restaurants, Inc.
  Korea, Republic of   EL TORITO   75942   5/20/2002
El Torito Restaurants, Inc.
  Lebanon   EL TORITO   76100   6/15/98
El Torito Restaurants, Inc.
  Paraguay   EL TORITO   251820   11/15/2002

 

Schedule A-4



--------------------------------------------------------------------------------



 



                              Foreign   Foreign             Registration  
Registration Owner of Trademark   Country   Trademark   Number   Date
El Torito Restaurants, Inc.
  Syria   EL TORITO   66157   11/12/98
El Torito Restaurants, Inc.
  Turkey   EL TORITO   185981   11/07/96
El Torito Restaurants, Inc.
  United Arab Emirates   EL TORITO   19010   12/26/98
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS   61518   9/15/2002
El Torito Restaurants, Inc.
  Turkey   EL TORITO EXPRESS   182699   3/13/97
El Torito Restaurants, Inc.
  Bahrain   EL TORITO EXPRESS GRILL   2657   3/09/98
El Torito Restaurants, Inc.
  Egypt   EL TORITO EXPRESS GRILL   113267   12/28/2003
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49563   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49560   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49561   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49562   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49564   6/29/99
El Torito Restaurants, Inc.
  Lebanon   EL TORITO EXPRESS GRILL   76102   6/15/98
El Torito Restaurants, Inc.
  Turkey   EL TORITO EXPRESS GRILL   193467   3/10/98
El Torito Restaurants, Inc.
  Bahrain   EL TORITO GRILL   2656   3/09/98
El Torito Restaurants, Inc.
  Egypt   EL TORITO GRILL   113266   12/28/2003
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49567   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49568   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49569   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49566   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   61519   9/15/2002
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49565   6/29/99
El Torito Restaurants, Inc.
  Lebanon   EL TORITO GRILL   76101   6/15/98
El Torito Restaurants, Inc.
  Syria   EL TORITO GRILL   66185   11/14/98

 

Schedule A-5



--------------------------------------------------------------------------------



 



                              Foreign   Foreign             Registration  
Registration Owner of Trademark   Country   Trademark   Number   Date
El Torito Restaurants, Inc.
  United Arab Emirates   EL TORITO GRILL   19009   12/26/98
El Torito Restaurants, Inc.
  Turkey   EL TORITO G-R-I-L-L (and Design)   183005   3/13/97
El Torito Restaurants, Inc.
  Malaysia   EL TORITO   1003188   3/13/01
El Torito Restaurants, Inc.
  Ireland   El Torito   T/01/13679B   08/29/05
El Torito Restaurants, Inc.
  European Community   The Original El Torito Restaurant Est. 1954 & Design  
000184234   4/18/01
El Torito Restaurants, Inc.
  Costa Rica   The Original El Torito Restaurant Est 1954 & Design (design/trade
name)   82814   06/02/93
El Torito Restaurants, Inc.
  Colombia   El Torito & Design (IC 29) Opposition   Pending    
El Torito Restaurants, Inc.
  Colombia   El Torito & Design (Stylized)   Pending    

 

Schedule A-6



--------------------------------------------------------------------------------



 



SCHEDULE B
Trademark Violations
None

 

Schedule B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
Uniform Commercial Code Filing Offices

      Jurisdictions/Filing Offices   Assignor
 
   
Secretary of State of California:
  TARV, Inc.
 
   
 
  Acapulco Restaurant of Westwood, Inc.
 
   
 
  Acapulco Restaurant of Downey, Inc.
 
   
 
  Murray Pacific
 
   
 
  ALA Design, Inc.
 
   
 
  Real Mex Foods, Inc.
 
   
 
  Acapulco Restaurant of Moreno Valley, Inc.
 
   
 
  El Paso Cantina, Inc.
 
   
 
  Acapulco Restaurant of Ventura, Inc.
 
   
Secretary of State of Delaware:
  Real Mex Restaurants, Inc.
 
   
 
  Acapulco Restaurants, Inc.
 
   
 
  El Torito Franchising Company
 
   
 
  El Torito Restaurants, Inc.
 
   
 
  Acapulco Mark Corp.
 
   
 
  CKR Acquisition Corp.
 
   
 
  Chevys Restaurants, LLC
 
   
 
  RM Restaurant Holding Corp.

 

Schedule C-1



--------------------------------------------------------------------------------



 



EXHIBIT 1
ASSIGNMENT OF TRADEMARKS AND SERVICE MARKS
WHEREAS,                                                                
                  a [corporation] organized and existing under the laws of the
State of [Delaware][California], having a place of business at 5660 Katella
Avenue, Suite 100, Cypress, California 90603 (the “Assignor”), has adopted and
used and is using the trademarks and service marks (the “Marks”) identified on
the Annex hereto, and is the owner of the registrations of and pending
registration applications for such Marks in the United States Patent and
Trademark Office and certain other jurisdictions identified on such Annex; and
WHEREAS, [                                                            ], having
a place of business at
[                                                            ] (the “Assignee”),
is desirous of acquiring the Marks and the registrations thereof and
registration applications therefor;
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Assignor does hereby assign, sell and transfer unto the
Assignee all right, title and interest in and to the Marks, together with
(i) the registrations of and registration applications for the Marks, (ii) the
goodwill of the business symbolized by and associated with the Marks and the
registrations thereof, and (iii) the right to sue and recover for, and the right
to profits or damages due or accrued arising out of or in connection with, any
and all past, present or future infringements or dilution of or damage or injury
to the Marks or the registrations thereof or such associated goodwill.
This Assignment of Trademarks and Service Marks is intended to and shall take
effect as a sealed instrument at such time as the Assignee shall complete this
instrument by inserting its name in the second paragraph above and signing its
acceptance of this Assignment of Trademarks and Service Marks below.

 

Exhibit 1-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Assignor, by its duly authorized officer, has executed
this Assignment of Trademarks and Service Marks, as an instrument under seal, on
this            day of                     , 20     .

                      ASSIGNOR:
 
                    REAL MEX RESTAURANTS, INC.         ACAPULCO RESTAURANTS,
INC.         EL TORITO FRANCHISING COMPANY         EL TORITO RESTAURANTS, INC.  
      TARV, INC.         ACAPULCO RESTAURANT OF VENTURA, INC.         ACAPULCO
RESTAURANT OF WESTWOOD, INC.         ACAPULCO MARK CORP.         MURRAY PACIFIC
        REAL MEX FOODS, INC.         ALA DESIGN, INC.         ACAPULCO
RESTAURANT OF DOWNEY, INC.         ACAPULCO RESTAURANT OF MORENO VALLEY, INC.  
      EL PASO CANTINA, INC.         CKR ACQUISITION CORP.         CHEVYS
RESTAURANTS, LLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    RM RESTAURANT HOLDING CORP.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

Exhibit 1-2



--------------------------------------------------------------------------------



 



The foregoing assignment of the Marks and the registrations thereof and
registration applications therefor by the Assignor to the Assignee is hereby
accepted as of the            day of                     , 20     .

              WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

 

Exhibit 1-3



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT

             
COMMONWEALTH OR STATE OF               
    )      
 
    ) ss.      
COUNTY OF                                                             
    )      

Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this day of                     , 20     , personally appeared
                                                             to me known
personally, and who, being by me duly sworn, deposes and says that he is the
                                                                            
                         of REAL MEX RESTAURANTS, INC., ACAPULCO RESTAURANTS,
INC., EL TORITO FRANCHISING COMPANY, EL TORITO RESTAURANTS, INC., TARV, INC.,
ACAPULCO RESTAURANT OF VENTURA, INC., ACAPULCO RESTAURANT OF WESTWOOD, INC.,
ACAPULCO MARK CORP., MURRAY PACIFIC, REAL MEX FOODS, INC., ALA DESIGN, INC.,
ACAPULCO RESTAURANT OF DOWNEY, INC., ACAPULCO RESTAURANT OF MORENO VALLEY, INC.,
EL PASO CANTINA, INC., CKR ACQUISITION CORP., and CHEVYS RESTAURANTS, LLC, and
that said instrument was signed and sealed on behalf of said entities by
authority of their respective Boards of Directors, and said
                                                             acknowledged said
instrument to be the free act and deed of said entities.
I certify under PENALTY OF PERJURY under the laws of the [Commonwealth][State]
of                      that the foregoing paragraph is true and correct.

         
 
       
 
  Notary Public    
 
  My commission expires:    

 

Exhibit 1-4



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT OF PARENT

             
COMMONWEALTH OR STATE OF           
    )      
 
    )  ss.      
COUNTY OF                                                             
    )      

Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this                      day of                     ,
20_____, personally appeared
                                                             to me known
personally, and who, being by me duly sworn, deposes and says that he is the
                                                                         
                            of RM RESTAURANT HOLDING CORP., and that said
instrument was signed and sealed on behalf of said corporation by authority of
its Board of Directors, and said
                                                              
                   acknowledged said instrument to be the free act and deed of
said corporation.
I certify under PENALTY OF PERJURY under the laws of the [Commonwealth][State]
of                                          that the foregoing paragraph is true
and correct.

         
 
       
 
  Notary Public    
 
  My commission expires:    

 

Exhibit 1-5



--------------------------------------------------------------------------------



 



ANNEX
U.S. TRADEMARKS AND TRADEMARK REGISTRATIONS

                      U.S.             Application             No./Reg.   U.S.
Filing Owner of Trademark   Trademark   Number   Date/Reg. Date
Acapulco Restaurants, Inc.
  ACAPULCO MEXICAN RESTAURANT (and Design)   2,868,568   8/03/2004
Acapulco Restaurants, Inc.
  SI WE CAN!   2,393,744   10/10/2000
Acapulco Restaurants, Inc.
  SEA OF CORTEZ   2,389,527   9/26/2000
Acapulco Restaurants, Inc.
  MARGARITA MONDAYS   2,098,690   9/23/97
Acapulco Restaurants, Inc.
  ACAPULCO MEXICAN RESTAURANT Y CANTINA (and Design)   2,115,063   11/25/97
Acapulco Restaurants, Inc.
  BURRITOS BY THE FOOT! (and Design)   1,854,764   9/20/94
Acapulco Restaurants, Inc.
  MARGARITA CLASSICA   1,809,471   12/07/93
Acapulco Restaurants, Inc.
  LA VILLA TAXCO   1,561,620   10/17/89
Acapulco Restaurants, Inc.
  ACAPULCO   1,411,761   9/30/86
Acapulco Restaurants, Inc.
  LOS ARCOS   1,128,429   12/25/79
Acapulco Restaurants, Inc.
  SAN FRANCISCO SPECIAL   1,150,058   3/31/81
Acapulco Restaurants, Inc.
  Mucho Macho Platters   77/427,275   03/03/08
Chevys Restaurants, LLC
  FRESH MEX TEQUINI   2,409,955   12/05/2000
Chevys Restaurants, LLC
  CHEVYS EXPRESS MEX (and Design)   2,579,149   6/11/2002
Chevys Restaurants, LLC
  CHEVYS FRESH MEX   2,251,029   6/08/99
Chevys Restaurants, LLC
  CHEVYS EXPRESS MEX   2,375,705   8/08/2000
Chevys Restaurants, LLC
  CHEVYS FRESH MEX   2,066,652   6/03/97
Chevys Restaurants, LLC
  EL MACHINO   1,951,323   1/23/96
Chevys Restaurants, LLC
  FRESH MEX   1,750,598   2/02/93
Chevys Restaurants, LLC
  CHEVYS MEXICAN RESTAURANT   1,624,237   11/20/90
Chevys Restaurants, LLC
  FRESH MEX   1,613,407   9/11/90
Chevys Restaurants, LLC
  FAMOUS FOR FAJITAS AND FIESTAS   1,446,992   7/07/87
Chevys Restaurants, LLC
  Chevys Fresh Mex   3170878   11/14/06
El Torito Restaurants, Inc.
  TAQUERIA FRESCA   2,982,978   8/09/2005
El Torito Restaurants, Inc.
  EL TORITO. REAL MEXICAN   3,033,368   12/27/2005
El Torito Restaurants, Inc.
  (Design only) (Bull)   2,800,792   12/30/2003
El Torito Restaurants, Inc.
  MARGARITA SUPREMA   2,726,055   6/10/2003

 

Annex - 1



--------------------------------------------------------------------------------



 



                      U.S.             Application             No./Reg.   U.S.
Filing Owner of Trademark   Trademark   Number   Date/Reg. Date
El Torito Restaurants, Inc.
  LAVA COLADA   2,714,824   5/13/2003
El Torito Restaurants, Inc.
  EL TORITO (Stylized)   2,410,258   12/05/2000
El Torito Restaurants, Inc.
  (Design only) (Bull)   2,410,253   12/05/2000
El Torito Restaurants, Inc.
  EL TORITO EST. 1954 (and Design)   2,410,249   12/05/2000
El Torito Restaurants, Inc.
  EL TORITO   2,410,247   12/05/2000
El Torito Restaurants, Inc.
  EL TORITO EST. 1954 (and Design)   2,418,861   1/09/2001
El Torito Restaurants, Inc.
  (Design only)   2,336,340   3/28/2000
El Torito Restaurants, Inc.
  WHO-SONG & LARRY’S   2,288,003   10/19/99
El Torito Restaurants, Inc.
  EL TORITO GRILL   2,187,960   9/08/98
El Torito Restaurants, Inc.
  EL TORITO   2,187,953   9/08/98
El Torito Restaurants, Inc.
  EL TORITO (Stylized)   2,319,745   2/15/2000
El Torito Restaurants, Inc.
  EL TORITO   2,319,732   2/15/2000
El Torito Restaurants, Inc.
  TAQUERIA FRESCA   2,170,610   6/30/98
El Torito Restaurants, Inc.
  EL TORITO   1,961,662   3/12/96
El Torito Restaurants, Inc.
  FAJITAS CHIQUITAS   1,763,092   4/06/93
El Torito Restaurants, Inc.
  CASA GALLARDO   1,710,269   8/25/92
El Torito Restaurants, Inc.
  TACO MANIA   1,655,092   8/27/91
El Torito Restaurants, Inc.
  FIESTA ZONE   1,660,229   10/08/91
El Torito Restaurants, Inc.
  TEQUILA WILLIE’S   1,650,442   7/09/91
El Torito Restaurants, Inc.
  PRONTO COMBO   1,637,727   3/12/91
El Torito Restaurants, Inc.
  THE ORIGINAL EL TORITO RESTAURANT EST. 1954 (and Design)   1,653,964   8/13/91
El Torito Restaurants, Inc.
  SALSA QUEMADA   1,582,816   2/13/90
El Torito Restaurants, Inc.
  CASA GALLARDO MEXICAN RESTAURANT (and Design)   1,215,404   11/02/82
El Torito Restaurants, Inc.
  GUADALAHARRY’S   1,195,937   5/18/82
El Torito Restaurants, Inc.
  CASA GALLARDO   1,222,950   1/04/83
El Torito Restaurants, Inc.
  EL TORITO (Stylized)   939,089   7/25/72
El Torito Restaurants, Inc.
  Big Party Little Bull   3186212   12/19/06
El Torito Restaurants, Inc.
  Sinigual   3,613,500   04/28/09
El Torito Restaurants, Inc.
  Tacorito Tuesday   3541658   12/02/08
Real Mex Foods, Inc.
  REAL MEX FOODS   3,009,695   10/25/05
Real Mex Foods, Inc.
  Real Mex Restaurants   3,166,954   10/31/06
Real Mex Foods, Inc.
  Real Mex Restaurants & Design   3,200,865   01/23/07

 

Annex - 2



--------------------------------------------------------------------------------



 



State Trademarks and Trademark Registrations

                              State                 Application                
No./Reg.   State Filing Owner of Trademark   State   Trademark   Number  
Date/Reg. Date
Acapulco Restaurants, Inc.
  MA   ACAPULCO’S (and Design)   62,257   11/26/2002
Acapulco Restaurants, Inc.
  CA   MARGARITA MONDAYS (and Design)   45,606   2/16/96
Acapulco Restaurants, Inc.
  CA   BURRITOS BY THE FOOT (and Design)   43,899   9/21/94
Acapulco Restaurants Inc.
  CA   SI, WE CAN!   42,713   11/19/93
El Torito Restaurants, Inc.
  CA   LAS BRISAS (and Design)   58,588   12/29/2003
El Torito Restaurants, Inc.
  CA   LAS BRISAS   58,587   12/29/2003
El Torito Restaurants, Inc.
  CA   ULTIMA MARGARITA   107,401   7/10/2001
El Torito Restaurants, Inc.
  OR   WHO-SONG & LARRY’S (and Design)   S34,860   2/06/2001
El Torito Restaurants, Inc.
  WA   WHO-SONG & LARRY’S   15,451   12/06/84
El Torito Restaurants, Inc.
  MO   CASA GALLARDO   12,928   8/22/94
El Torito Restaurants, Inc.
  AZ   El Torito   23055   11/20/84

 

Annex - 3



--------------------------------------------------------------------------------



 



FOREIGN TRADEMARKS

                              Foreign   Foreign             Registration  
Registration Owner of Trademark   Country   Trademark   Number   Date
Chevys Restaurants, LLC
  European Community   CHEVYS   196,626   11/18/98
Chevys Restaurants, LLC
  European Community   FRESH MEX   196,584   5/08/2000
Chevys Restaurants, LLC1
  Canada   CHEVYS MEXICAN RESTAURANT (and Design)   46241   8/30/96
El Torito Restaurants, Inc.
  France   EL TORITO   00/3,062,507   10/10/2001
El Torito Restaurants, Inc.
  France   EL TORITO   1,568,149   10/06/99
El Torito Restaurants, Inc.
  Benelux   EL TORITO   470,765   10/19/99
El Torito Restaurants, Inc.
  Austria   EL TORITO   196,375   5/23/2001
El Torito Restaurants, Inc.
  Germany   EL TORITO   30,064,208   6/12/2001
El Torito Restaurants, Inc.
  Germany   EL TORITO   2,105,830   7/07/99
El Torito Restaurants, Inc.
  Italy   EL TORITO   970.136   6/23/2005
El Torito Restaurants, Inc.
  Sweden   EL TORITO   346,673   6/01/2001
El Torito Restaurants, Inc.
  Bahrain   EL TORITO   2655   3/09/98
El Torito Restaurants, Inc.
  Bulgaria   EL TORITO   40894   12/04/2001
El Torito Restaurants, Inc.
  Denmark   EL TORITO   VR200005615   12/05/2000
El Torito Restaurants, Inc.
  Egypt   EL TORITO   113265   12/28/2003
El Torito Restaurants, Inc.
  Finland   EL TORITO   219810   12/15/2000
El Torito Restaurants, Inc.
  Greece   EL TORITO   76646   10/17/2002
El Torito Restaurants, Inc.
  Ireland   EL TORITO   218876   4/01/96
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49234   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49233   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   61151   9/02/2002
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49231   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49230   6/01/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO   49232   6/01/99
El Torito Restaurants, Inc.
  Korea, Republic of   EL TORITO   75942   5/20/2002
El Torito Restaurants, Inc.
  Lebanon   EL TORITO   76100   6/15/98
El Torito Restaurants, Inc.
  Paraguay   EL TORITO   251820   11/15/2002
El Torito Restaurants, Inc.
  Syria   EL TORITO   66157   11/12/98
El Torito Restaurants, Inc.
  Turkey   EL TORITO   185981   11/07/96
El Torito Restaurants, Inc.
  United Arab Emirates   EL TORITO   19010   12/26/98

 

Annex - 4



--------------------------------------------------------------------------------



 



                              Foreign   Foreign             Registration  
Registration Owner of Trademark   Country   Trademark   Number   Date
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS   61518   9/15/2002
El Torito Restaurants, Inc.
  Turkey   EL TORITO EXPRESS   182699   3/13/97
El Torito Restaurants, Inc.
  Bahrain   EL TORITO EXPRESS GRILL   2657   3/09/98
El Torito Restaurants, Inc.
  Egypt   EL TORITO EXPRESS GRILL   113267   12/28/2003
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49563   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49560   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49561   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49562   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO EXPRESS GRILL   49564   6/29/99
El Torito Restaurants, Inc.
  Lebanon   EL TORITO EXPRESS GRILL   76102   6/15/98
El Torito Restaurants, Inc.
  Turkey   EL TORITO EXPRESS GRILL   193467   3/10/98
El Torito Restaurants, Inc.
  Bahrain   EL TORITO GRILL   2656   3/09/98
El Torito Restaurants, Inc.
  Egypt   EL TORITO GRILL   113266   12/28/2003
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49567   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49568   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49569   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49566   6/29/99
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   61519   9/15/2002
El Torito Restaurants, Inc.
  Jordan   EL TORITO GRILL   49565   6/29/99

 

Annex - 5



--------------------------------------------------------------------------------



 



                              Foreign   Foreign             Registration  
Registration Owner of Trademark   Country   Trademark   Number   Date
El Torito Restaurants, Inc.
  Lebanon   EL TORITO GRILL   76101   6/15/98
El Torito Restaurants, Inc.
  Syria   EL TORITO GRILL   66185   11/14/98
El Torito Restaurants, Inc.
  United Arab Emirates   EL TORITO GRILL   19009   12/26/98
El Torito Restaurants, Inc.
  Turkey   EL TORITO G-R-I-L-L (and Design)   183005   3/13/97
El Torito Restaurants, Inc.
  Malaysia   EL TORITO   1003188   3/13/01
El Torito Restaurants, Inc.
  Ireland   El Torito   T/01/13679B   08/29/05
El Torito Restaurants, Inc.
  European Community   The Original El Torito Restaurant Est. 1954 & Design  
000184234   4/18/01
El Torito Restaurants, Inc.
  Costa Rica   The Original El Torito Restaurant Est 1954 & Design (design/trade
name)   82814   06/02/93
El Torito Restaurants, Inc.
  Colombia   El Torito & Design (IC 29) Opposition   Pending    
El Torito Restaurants, Inc.
  Colombia   El Torito & Design (Stylized)   Pending    

 

Annex - 6